t c memo united_states tax_court john r rinn and donnie j rinn petitioners v commissioner of internal revenue respondent docket no filed date john r rinn and donnie j rinn pro sese gerald l brantley for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and additions to tax with respect to petitioner john r rinn’s federal income taxes year deficiency additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure respondent determined the following deficiencies and additions to tax with respect to petitioner donnie j rinn’s federal income taxes year deficiency sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure the issue for decision is whether petitioners are liable for the deficiencies and additions to tax that respondent determined unless otherwise indicated section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure respondent also determined additions to tax pursuant to sec_6651 for petitioners’ through tax years for failure to timely pay tax shown on a return respondent has conceded these additions to tax cf spurlock v commissioner tcmemo_2003_124 findings of fact2 the parties have stipulated some facts which we incorporate herein when they filed their petition petitioners resided in rockdale texas petitioner john r rinn mr rinn is a dentist during through he owned a dental practice petitioner donnie j rinn mrs rinn was office manager and primary bookkeeper for mr rinn’s dental practice during through mr rinn earned substantial income from his dental practice as shown below allowable business year receipts expenses gross allowable_depreciation net profit dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for tax years through petitioners filed no federal_income_tax returns and paid no taxes on any income from petitioners failed to file any posttrial brief and consequently failed to set forth any objections to respondent’s proposed findings_of_fact we consider petitioners to have waived any objections to respondent’s proposed findings_of_fact see rule e in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party we have adopted respondent’s proposed findings_of_fact insofar as they are supported by the record mr rinn’s dental practice at some point respondent commenced an examination of these tax years revenue_agent greg hutchinson ra hutchinson was assigned to this examination ra hutchinson made numerous requests to petitioners for information and records relating to mr rinn’s dental practice including any journals ledgers expense receipts credit card receipts bank statements canceled checks deposit slips and other items on several occasions ra hutchinson also requested that petitioners schedule an appointment to discuss these matters petitioners provided no records and failed to schedule an appointment they responded to ra hutchinson’s requests with frivolous arguments eventually ra hutchinson issued a summons directing petitioners to appear and produce certain requested records petitioners failed to comply with this summons and enforcement of the summons was sought in a federal district_court in the enforcement proceedings mr rinn still failed to produce the requested records the district_court held mr rinn in contempt of court and put him in jail after mr rinn spent several days in jail mrs rinn provided records relating to mr rinn’s dental practice which she petitioners filed federal_income_tax returns for tax years preceding for example petitioners filed form sec_1040 u s individual_income_tax_return for tax years and reporting net profits of dollar_figure and dollar_figure respectively from mr rinn’s dental practice had kept as the practice’s primary bookkeeper using these records mrs rinn identified for ra hutchinson items of income and expense from the dental practice ra hutchinson then prepared written summaries of the income expenses and net profits from the dental practice allowing all the expenses that mrs rinn had identified on the basis of the records that mrs rinn had provided and the written summaries that ra hutchinson had prepared respondent determined deficiencies in mr rinn’s through federal income taxes on the basis of this information respondent separately determined deficiencies in mrs rinn’s through federal income taxes treating the dental practice income as community_property income half of which was allocable to her ra hutchinson entered into a computer database petitioners’ canceled checks for to test the accuracy of the records that mrs rinn provided ra hutchinson compared them to this database matching the payees dates and amounts on the checks to the entries in mrs rinn’s records in addition ra hutchinson matched the records to bank statements canceled checks and receipts and also matched the records to a deposit analysis of petitioners’ accounts ra hutchinson failed to include an allowable expense of dollar_figure and made a dollar_figure computational error in adding the allowable expenses the notices of deficiency corrected these errors ostensibly in an effort to avoid any whipsaw effect respondent made superficially inconsistent determinations with respect to mr and mrs rinn he determined mr rinn’s deficiencies on the basis that he was taxable on all his through dental practice income while also counting percent of the through dental practice income as continued opinion i burden_of_proof generally the commissioner’s determinations of unreported income in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner as to any factual issue relating to the taxpayer’s liability for tax if in the court_proceeding the taxpayer introduces credible_evidence with respect to that issue this rule applies only if the taxpayer has complied with applicable substantiation requirements has maintained all records required under the code and has cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 continued mrs rinn’s separate community_property income respondent concedes that mr and mrs rinn’s respective deficiencies should be computed to eliminate any double counting of the dental practice income and that petitioners should be treated as if they filed separate returns as married persons sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_726 sec_7491 applies with respect to examinations that are commenced after date rra sec c 112_stat_727 the record does not disclose when the examinations commenced in this case however with respect to at least some of the tax years in issue we assume that examinations commenced after date sec_7491 does not place the burden_of_proof on respondent in this proceeding for at least two reasons first petitioners did not testify call any witnesses or otherwise introduce any evidence--much less credible evidence--to show error in respondent’s determinations of their proper income_tax_liability second petitioners obdurately refused to cooperate with respondent’s numerous requests for records information documents and interviews ultimately in a summons enforcement proceeding a federal district_court put mr rinn in jail for his noncompliance only then did mrs rinn finally produce the records that respondent had requested at trial petitioners submitted a document wherein they contend that the fifth_amendment privilege_against self- incrimination relieves them of any duty to cooperate with respondent’s requests for information apart from submitting this document however petitioners have not expressly invoked any fifth_amendment privilege_against testifying in this proceeding nor have they alleged any reasonable expectation that testifying in this proceeding or cooperating with respondent’s the parties stipulated some facts including certain joint exhibits consisting primarily of the notices of deficiency to which are appended extensive workpapers upon which the deficiency determinations were based and petitioners’ and joint federal_income_tax returns none of the stipulations or associated exhibits tend to show any error in respondent’s determinations apart from those respondent has conceded in this proceeding requests for information would tend to subject them to criminal prosecution cf 406_us_441 722_f2d_193 5th cir affg tcmemo_1983_20 more fundamentally however even if petitioners had validly asserted a privilege_against self- incrimination in this proceeding such an assertion would not substitute for relevant evidence see 460_us_752 92_tc_661 89_tc_501 affd 884_f2d_258 6th cir and consequently would not relieve petitioners of the sec_7491 requirement that they introduce relevant credible_evidence as a precondition of our placing the burden_of_proof on respondent respondent obtained critical evidence against petitioners pursuant to a summons issued under sec_7602 which was enforced in a federal district_court under sec_7604 petitioners do not question in this proceeding whether the district_court properly ordered them to produce records in the prior summons enforcement proceeding and they do not request that we exclude on fifth_amendment grounds evidence obtained in that proceeding see eg 379_us_48 specifying the requirements for enforcing an internal_revenue_service summons petitioners make no allegation that respondent violated sec_7602 which provides rules regarding the issuance of a summons in the case of a department of justice referral for grand jury investigation or criminal prosecution accordingly the burden_of_proof remains on petitioners to show error in respondent’s determinationsdollar_figure as explained below petitioners have failed to carry their burden ii respondent’s determinations of petitioners’ income the evidence in the record shows that petitioners failed to report substantial amounts of income from mr rinn’s dental practice for their through tax years ra hutchinson properly reconstructed the income expenses and net profits from mr rinn’s dental practice using records that mrs rinn had prepared in her capacity as primary bookkeeper of that business ra hutchinson reviewed the records with mrs rinn she explained the various transactions that were listed and ra hutchinson prepared written summaries on the basis of mrs rinn’s explanations allowing all the expenses that she had identified the notices of deficiency issued to petitioners were prepared on the basis of the records that mrs rinn provided and ra hutchinson’s written summaries in certain circumstances courts have required a minimal factual foundation for the commissioner’s determinations of unreported income before the presumption of correctness attaches to the commissioner’s determinations in a notice_of_deficiency see eg 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 spurlock v commissioner tcmemo_2003_124 respondent’s determinations in this case were based on business records that mrs rinn maintained and provided these records provide at least a minimal evidentiary foundation for respondent’s determinations of unreported income in the notices of deficiency at trial petitioners called no witnesses and introduced no evidence germane to mr rinn’s receipt of income from his dental practice during the years through petitioners did not testify but merely raised unmeritorious objections to respondent’s introduction into evidence of the records that mrs rinn had previously provided respondent and the written summaries that ra hutchinson had prepareddollar_figure petitioners filed no brief in this case however in a number of documents submitted to respondent and this court including their petition petitioners have raised frivolous arguments relating to the definition of income the voluntary nature of the income_tax and their liability for payment of petitioners objected to these documents on the basis of authenticity and hearsay we overruled petitioners’ objections first with regard to petitioners’ authentication objection the records and the written summaries were properly authenticated by ra hutchinson’s testimony pursuant to fed r evid a second with regard to petitioners’ hearsay objection the records that mrs rinn provided are admissible nonhearsay under fed r evid d as an admission by a party-opponent and the written summaries that ra hutchinson prepared are admissible under the business records exception to the hearsay rule under fed r evid at trial petitioners suggested that they were prejudiced by respondent’s indication in his pretrial memorandum that he might submit the aforementioned records and written summaries through self-authenticating sworn affidavits under fed r evid this rule provides one option for authenticating evidence however respondent chose the more salient option of authenticating the records and summaries through the testimony of ra hutchinson petitioners were given the opportunity to cross- examine ra hutchinson regarding his testimony consequently we find no prejudice to petitioners in this regard income_tax we see no need to address these frivolous arguments the likes of which have been addressed and uniformly rejected in many precedents see eg 119_tc_285 118_tc_162 on the basis of the evidence in the record and petitioners’ failure to present any relevant evidence we hold that petitioners received taxable_income from mr rinn’s dental practice in the amounts that respondent determined in the notices of deficiency with proper adjustments to eliminate any double counting of the dental practice income in the computations of petitioners’ separate deficienciesdollar_figure iii additions to tax and penalty under sec_7491 the secretary has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by the code sec_7491 applies with respect petitioners have not alleged that respondent erred in treating mr rinn’s dental practice income as community_property income or in allocating half of it to mrs rinn we therefore consider petitioners to have conceded these issues see vincent v commissioner tcmemo_1994_345 nor has mrs rinn sought relief from liability pursuant to sec_66 accordingly we deem her to have waived any such claim as previously noted respondent concedes that the dental practice income should not be double counted in mr and mrs rinn’s taxable incomes and that deficiencies in petitioners’ taxes should be computed as if petitioners had filed separate returns as married persons we expect the resulting downward adjustments to mr rinn’s deficiencies to be reflected in the rule_155_computations to examinations that are commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 sec_7491 applies to petitioners’ through tax years since these tax years ended after date in the absence of any evidence indicating when the examinations of the other tax years commenced we shall assume that sec_7491 applies to all tax years at issue a sec_6651 additions to tax sec_6651 provides an addition_to_tax for failure_to_file a return on or before the specified filing_date unless it is shown that this failure is due to reasonable_cause and not due to willful neglect pursuant to sec_7491 respondent must show that the addition_to_tax is appropriate however petitioners bear the burden of proving that their failure_to_file was due to reasonable_cause and not due to willful neglect see 116_tc_438 petitioners failed to file federal_income_tax returns for their through tax years even though mr rinn’s dental practice produced substantial incomedollar_figure in prior years petitioners filed federal_income_tax returns and included as previously noted we consider petitioners to have conceded or waived any issue as to whether respondent properly allocated to mrs rinn a share of mr rinn’s dental practice income as community_property income mr rinn’s income from his dental practice petitioners introduced no evidence establishing reasonable_cause for their failures to file indeed the record demonstrates that their failures to file were attributable to their taking frivolous positions regarding their obligation to report and pay federal income taxes we hold that respondent has met his burden of production and we sustain the imposition of sec_6651 additions to tax for petitioners’ through tax yearsdollar_figure b sec_6654 additions to tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause 121_tc_308 instead the sec_6654 addition_to_tax is mandatory unless one of the limited statutory exceptions applies sec_6654 91_tc_874 we conclude that respondent has met his burden of production under sec_6654 it is clear from the record that petitioners in the rule computation we anticipate that the parties will make appropriate adjustments to the sec_6651 additions to tax to account for respondent’s concessions including respondent’s concession that mr and mrs rinn should be treated as married persons filing separate returns with no double counting in mr rinn’s taxable_income of community- property items included in the computation of mrs rinn’s taxable_income and respondent’s concessions of the sec_6651 additions to tax see sec_6651 were required to make estimated_tax payments for their through tax yearsdollar_figure petitioners do not dispute that they made no estimated_tax payments for these years further petitioners do not fall within any of the statutory exceptions to the sec_6654 addition_to_tax consequently we sustain the imposition of sec_6654 additions to tax for petitioners’ through tax yearsdollar_figure c sec_6673 penalty respondent has not asked that we impose a sec_6673 penalty even though petitioners’ filings in this case and their submissions to respondent have included numerous frivolous arguments at trial we warned petitioners that we might impose a sec_6673 penalty if they continued to raise these arguments after trial petitioners filed no brief and have not otherwise continued to pursue frivolous arguments in this proceeding on the assumption that petitioners have heeded our warning we shall not impose a sec_6673 penalty we as previously noted we consider petitioners to have conceded or waived any issue as to whether respondent properly allocated to mrs rinn a share of mr rinn’s dental practice income as community_property income in the rule computation we anticipate that the parties will make appropriate adjustments to the sec_6654 additions to tax to account for respondent’s concession that mr and mrs rinn should be treated as married persons filing separate returns with no double counting in mr rinn’s taxable_income of community-property items included in the computation of mrs rinn’s taxable_income strongly caution petitioners however that sec_6673 penalties may be imposed if they relapse into making frivolous arguments before this court decision will be entered under rule
